Title: To George Washington from Benjamin Tallmadge, 14 November 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            North Castle Nov: 14th 1780
                        
                        I have the honor to forward the inclosed Letters, which have this moment come to hand. I am, with the most
                            profound Respect, Sir, Your Excellency’s most Obedt Hble Servt
                        
                            Benja. Tallmadge
                            
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                 12 November 1780
                            
                            Your favour of the 5 Instant is received—And observe the contents—In answer to your
                                first question, I again informe you, That I was at New York—about the 20 of last Month, I there
                                with the advice of C— Jur and others, transmitted you the most accurate account of the
                                embarcation under Genl Mathews, That could possibly obtain, And assured you of their going
                                to Virginia, As also of another embarcation bound to the Southward, then Just in embryo—Which were possitively to Sail
                                three days ago Said to amount to 1300 Men, I then informed you of the severity And
                                watchfullness of the Enemy Several of our dear freinds, were imprisoned, In particular one that hath bene ever
                                Servicable to this corespondence, This Step So dejected the Spirits of C. Jur that he resolved to leave New
                                    York for a time, I earnestly endevourd to prevent it but Could not, So that I have no person there now
                                that I can Send the Experess to that can rely upon—In respect—to the different Corps and numbers that have
                                embarked—and those within these Lines, I cannot ascertain nither do I think it can possibly be done perfectly—for
                                this reason: The Enemy make it a rule to Supply every embarcation almostt with draughts from every Regt in their Army,
                                The before mentiond reasons together with some other dificulties that Attend me at this time, prevents me from makeing
                                the attempt to give you a returne of the Enemy—And hope youll excuse my non complyance Austin Rae
                                returd from New York two days ago, The Cork Fleet Was not then arrived, The Enemy in great fears
                                about them, I think they must fall into your hands for the want of provision if the Fleet Should miscary The last
                                accounts from England Say that 23 line of Battle Ships belonging to the Russians and Danes were at Spithead—what can
                                this mean The 17 Dragons is at Heampsteed, The Hessian Yaugers at Jerico and Oysterbay. Theres Troops at Jamaica and
                                Flushing which is all I can Say—Last Thursday there was a hot press in New York to Man Admiral
                                Rodneys Fleet which is about to Sail Said for the west Indies Thers now 13 Sail of the Line besides Frigets Laying in
                                Gardners Bay at the eastward Thers a very Intelligent Person gone to New York
                                now on the Same account have taken the liberty to direct Caleb Brewster to cross again on the 19
                                Instant When Shall hope to hear from you, after that Shall make one more appointment, As I intend to visit every
                                quarter of the Enemy if Possible and write you fully as I expect the Winter will Soon prevent the communication And in
                                the Spring if needs require by Some means or another will if possible open it again on a better footing, depend on my
                                endevours Shall continue as I hope never to lose Sight of our cause truly Sensible our all is at Stake I greatly
                                desire to See you but little hope of it at present, And Conclude your affectionate freind and Hume Servt
                            
                                Saml Culper
                            
                            
                                
                                    Words in square brackets are translations of code.
                                
                            

                        
                        
                     Enclosure
                                                
                            

                                
                                Dear Sir
                                Fairfield Novemr 13th 1780
                            

                            
                                I Returnd this Eavening from the Iseland I left on Saterday Culper Was not at home and I had to Weight till this Morning
                                for him he has Not Made the Appointment With Me  forrage is at Coram yet
                                in Stack Wheir 
                                tavern is kept their Previsions About Ninety Prussigens yet
                                at Mustick on Mr mith place they have Now Cannon Nothing but Muskits I took A prise A Coming
                                Across to Day A fine Large boat from Newhaven Which had bin As Carry passingers over We Run up Long Side of them and Made them believe We Came from Llordes
                                    Neck they Enformd Me Who Secreted the persons in Newhaven four Weaks and their
                                Connections and I Wrote it all Down before they found out their Mis Stake We up Sail and Came of together and they
                                Engaged to pilet us to Agund on the West Side of Newhaven harbour to take them We got two thirds
                                Across the Sound befour they found out their Mistake and I got them Safe under gard. I am Dear Sir your Most obedient
                                humbil Servant
                            
                                C. Brewster
                            
                        
                        
                    